Citation Nr: 1503487	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  04-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetic retinopathy, as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1992 to August 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2003 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Throughout much of the appeal, the Veteran was represented by the Disabled American Veterans (DAV).  In April 2010, the Veteran submitted a VA Form 21-22, appointing the California Department of Veteran's Affairs (CDVA) as his new representative.  After certification of the appeal, in a submission dated in August 2014, the Veteran indicated that he had moved and he requested a change in his representative.  In a submission dated in August 2014, the State of Louisiana Department of Veterans Affairs indicated that it was attaching a VA Form 21-22 for the Veterans of Foreign Wars; however, the attachment was crossed off and a VA Form 21-22 was not included with the submission.  In October 2014, the Board sent the Veteran a letter requesting clarification of his representative.  The clarification letter indicated that if the Veteran did not respond within 30 days of the date of the letter, the Board would assume that the Veteran wished to remain represented by the CDVA and resume review of his appeal.  The Veteran did not respond to the Board's clarification letter.  As such, the Board has found that the CDVA is the Veteran's authorized representative.  

The record reflects that after the October 2006 supplemental statement of the case (SSOC) was issued, additional VA treatment records were added to the claims file without a waiver of initial review of this evidence by the AOJ.  However, as this evidence is either not relevant to the claim on appeal or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claim with no prejudice to the Veteran.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless are either duplicative of the evidence of record or not pertinent to the present appeal.  

FINDINGS OF FACT

The evidence of record is against a finding that the Veteran has diabetic retinopathy.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetic retinopathy have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in July 2002 and August 2004.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

The Board observes that these letters did not provide information regarding what evidence was needed to substantiate a claim for secondary service connection.  However, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and/or a state service representative and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Veteran was afforded VA eye examinations in August 2003 and August 2005.  The AOJ also obtained a VA medial opinion in August 2006.  The examinations and medical opinion provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Board observes that the Veteran's current representative, the CDVA, has not submitted a brief or VA Form 646 in connection with the Veteran's claim.  Nonetheless, as the Veteran's prior representative, the DAV, had already submitted such a brief in connection with the claim on appeal, and the CDVA has since been given ample opportunity to submit any additional evidence or argument, the Board finds no prejudice in moving forward with the Veteran's appeal.  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

III.  Diabetic Retinopathy 

The Veteran contends that he has diabetic retinopathy as a result of his service-connected diabetes mellitus, type II.

The Veteran's service treatment records were negative for evidence of diabetic retinopathy or complaints regarding the eyes.

Post-service treatment records showed that the Veteran was diagnosed with diabetes in 2001.  In a September 2001 VA treatment record, it was noted that the Veteran had mild type II diabetes mellitus.  The Veteran had normal vision and wore reading glasses.

The Veteran was afforded a VA examination in August 2003.  The Veteran reported that one eye started to wiggle when he was tired; he had difficulty focusing on the same subject; and his focal distance had changed.  The examiner noted that the Veteran had type II diabetes mellitus.  There was no ocular pain.  The Veteran's best corrected vision was 20/25 and 20/20, and he had a full field of vision.  The assessments were refractive error, accommodative insufficienty, convergence insufficiency, and symptomatic exophoria.  Diabetic retinopathy was not found on examination.

On a diabetic check-up examination in February 2004, the examiner noted that the Veteran's eyes were conjugate with no conjunctival pallor.  It was noted that the Veteran wore reading glasses.  In treatment records dated in November 2004 and June 2005, the Veteran's eyes were conjugate with no conjunctival pallor.  He denied blurred vision.  In an August 2005 VA treatment record, there was no evidence of diabetic retinopathy.

On VA examination in August 2005, the Veteran did not have any current ocular complaints.  His best corrected visual acuity was 20/20 on the right and 20/20 on the left.  Extraocular movements were full.  The cover test showed trace exophoria, and the pupils were equally round and reactive to light.  The slit lamp examination showed a clear cornea, conjunctiva, iris, and anterior chambers.  Applanation tensions were 15 in each eye.  The dilated funduscopic examination showed clear lenses with a .2 cup to disc ratio in each eye.  The macular and posterior pole areas showed no evidence of background diabetic retinopathy.  The impression was adult onset diabetes with no current evidence of background diabetic retinopathy.

In an addendum VA medical opinion dated in August 2006, the examiner clarified that the Veteran had two separate eye examinations on August 3, 2005.  He noted that neither examination showed evidence of diabetic retinopathy.

In a July 2007 VA diabetic eye examination, there was no evidence of ocular pain or diabetic retinopathy.  The assessment was refractive error.  In a January 2008 VA examination, the Veteran did not have any visual complaints and there was no evidence of diabetic retinopathy on examination.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a diabetic retinopathy disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current diabetic retinopathy disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record and has no reason to doubt that the Veteran has experienced symptoms such as one eye wiggling when he is tired, difficulty focusing on the same subject, and a changed focal distance.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing diabetic retinopathy disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the August 2003 and August 2005 VA examination reports and the August 2006 examiner's conclusion that there was no diagnosis of a current diabetic retinopathy disability.

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any diabetic retinopathy disability at any time during the course of the appeal.  While the VA examiners did acknowledge the Veteran's complaints regarding his eyes, the VA examination reports are also clear that no actual underlying diabetic retinopathy pathology was found.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the complaints regarding his eyes, the weight of the evidence is against a finding that the Veteran had a diabetic retinopathy disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for diabetic retinopathy is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


